Cite as 2014 Ark. 358

               SUPREME COURT OF ARKANSAS

IN RE ADMINISTRATIVE ORDER                       Opinion Delivered   September 4, 2014
NO. 17 — PROFESSIONAL
PRACTICUM RULE




                                     PER CURIAM

      The purpose of this order is to memorialize the application fee that has been set in the

amount of $125.00 for applicants to take the professional practicum established by

Administrative Order No. 17. Remittances of the fee shall be made by money order or

cashier's check payable to the Clerk of the Supreme Court.